DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/11/2020 and 09/20/2021 were filed before the mailing date of this office action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9-10 are rejected under 35 U.S.C. 102(a)(l)(a)(2) as being anticipated
by US-PGPUB No 2014/0337000 Al Asenjo et al. (hereinafter "Asenjo")
Regarding claim 1:
Asenjo discloses:
A security assessment system (¶70: “… system 300 … simulation generation system …”) configured to provide a duplicated environment (¶80: “… generate a simulation model of the industrial automation system based on the simulation or emulation of the industrial control system …”) which duplicates an assessment target system (¶79: “… an industrial control system …”) comprising a plurality of physical components (¶31: “An industrial control system  can comprise various industrial devices, … other industrial assets, and network-related assets …”), the security assessment system comprising: 
a duplicated environment design circuitry (see Fig. 3, item 318, ¶104: “… the simulation generator component 318…”) configured to select a duplication level for each physical component (¶104: “… determines operating characteristics relating to the industrial assets or asset types to facilitate simulating or emulating the industrial assets …”) based on constraints (¶104: “… can leverage (e.g., use) a large amount of historical data relating to the asset or asset type that has been gathered (e.g., collected and/or aggregated) from many different industrial automation systems to facilitate learning or determining common operating characteristics …”, ¶167: “… order completion parameters (e.g., time constraints … fiscal constraints … product quality constraints …)”) specified by a user (¶60: “A set of operation data relating to the work order can be … received from a user …”) and effects associated with the physical components in order to design the duplicated environment to produce a designed result (¶82: “… a modified industrial automation system …”) indicative of duplicated environment design, the duplication level being indicative of any one of a simulation sub-module (see Fig. 3, item 322: “Simulation Model Generator Component”), an emulation sub-module (see Fig. 3, item 320: “Emulator Component”), and a physical sub-module (¶18: “Fig. 8 … device model …”) which are for reproducing the physical components of the assessment target system (see ¶79-80: " ... system 300 ... can comprise a simulation generator component ... that can generate a simulation model that can simulate or emulate an industrial control system and can simulate operation of the industrial control system under a set of conditions based on the simulation model. The simulation generator component . . . can include an emulator component 320 ... ", ¶60: "... the simulation generator component 160can facilitate providing a user a set of simulation tools via the interface component that can allow the user to enter all or a portion of the set of operation data relating to the work order.", and ¶49: "Based at least in part on the results of the analysis of the set of data, the simulation generator componentcan simulate or emulate (e.g., determine and/or generate a simulation or an emulation for) the industrial automation system ... including determining respectively simulating or emulating the respective industrial devices ... "); and 
a duplicated environment construction circuitry (¶82: " ... a processor component 326 ... ") configured to construct the duplicated environment (¶82: “… The processor component 326 can employ one or more processors … to facilitate generating simulation models of industrial automation systems …”) based on the designed result (¶82: “… based on simulation models of a modified industrial automation system …”), the duplicated environment comprises components which are duplicated by one of duplication levels (¶82: “… system 300 also can comprise a processor component 326 that can operate in conjunction with the other components (e.g., communicator component 302, aggregator component 304, monitor component 306, etc.) to facilitate performing the various functions and operations of the system 300. The processor component 326 can employ one or more processors (e.g., central processing units (CPUs), graphical processing units (GPUs), field-programmable gate arrays (FPGAs), etc.), microprocessors, or controllers that can process data, such as industrial data (e.g., device data, process data, asset data, system data, etc.) associated with industrial control systems, customer or client related data, data relating to parameters associated with the system 300 and associated components, etc., to facilitate generating simulation models of industrial automation systems, evaluating modifications to an industrial automation system based on simulation models of a modified industrial automation system, simulating operation of simulation models under a set of conditions to facilitate determining or predicting how the corresponding industrial automation system will respond under the set of conditions, etc.; and can control data flow between the system 300 and other components associated with the system 300.”).
Regarding claim 9:
Claim 9 recites substantially the same limitation as claim 1 in the form of a security assessment system implementing the corresponding method, therefore it is rejected by the same rationale. 
Regarding claim 10:
Claim 10 recites substantially the same limitation as claim 1 in the form of a non-transitory computer readable recording medium to record a security assessment program, therefore it is rejected by the same rationale.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected independent base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 3-8 are also objected based on their dependency on claim 2.
The following is the examiner's statement of reasons for allowance:

With respect to the Markush claim 2, Asenjo fails to disclose the security assessment system constraints that comprise at least one selected from the group consisting of budget and acceptable time, wherein the duplicated environment design circuitry is configured to select the duplication level for each physical component so as to be satisfied condition that required cost doesn't exceed the budget or required time doesn't exceed the acceptable time based on, as the effects, a duplicated priority of each physical component that is determined based on at least one selected from the group consisting of importance of each physical component, potential to refine a security diagnosis, and difficulties to model each physical component. 
Claims 3-8 are indicated as allowable subject matters based on their dependence on claim 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Johnson et al. (US-PPGPUB No 2016/0231716-A1)- disclosed a method for assessing criteria to be applied to an industrial system, and generating simulation scenarios based on the criteria, based on technical and business objectives and constraints. 
Maturana et al. (US-PPGPUB No 2016/0182309-A1)- a cloud-based multi-tier cyber analytics system is provided for integration of cloud-side and on-premise analytics for industrial systems. The analytics system includes an emulation runtime engine that executes a virtualized controller on a cloud platform. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS HABTEGEORGIS whose telephone number is (571)272-1916. The examiner can normally be reached M-F 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.H./Examiner, Art Unit 2491                                                                                                                                                                                                        /DANIEL B POTRATZ/Primary Examiner, Art Unit 2491